Citation Nr: 9914821	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  169 203
	April 14, 1952	)	DATE
		)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to an increased rating for residuals of a gunshot 
wound to the lumbar region, currently evaluated as 20 percent 
disabling.

Entitlement to an increased combined rating for residuals of 
a gunshot wound to the right upper extremity, currently 
evaluated in combination as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from September 1942 to 
September 1945.  The Board of Veterans' Appeals (Board) 
entered a decision in this case on April 14, 1952.  
Reconsideration of that decision has been ordered by the 
authority granted to the Chairman in 38 U.S.C.A. § 7103 (West 
1991), to the extent that it denied increased ratings for 
residuals of gunshot wound to the lumbar region and the right 
upper extremity.  At the time of that decision, the veteran 
was in receipt of a 10 percent rating for traumatic arthritis 
of the right elbow, a 10 percent rating for injury to the 
right median nerve, and a non compensable rating for a 
postoperative scar of the right wrist.  The case is now 
before an expanded Reconsideration Section of the Board.  

A review of the procedural history of this case indicates 
that rating decisions of 1945 and 1946 granted temporary 100 
percent convalescent ratings based on multiple disabilities 
from gunshot wound residuals.  These rating decisions 
acknowledged that the original injury to the right upper 
extremity had involved not only incomplete median nerve 
paralysis; in addition, the original injury was recognized as 
having involved damage to flexor muscles of the forearm, 
Muscle Group VII.  The temporary 100 percent rating was later 
terminated, and a November 1950 rating decision of the 
Central Disability Board, Washington, D.C., assigned 
individual schedular ratings for service-connected 
disabilities.  The earlier assigned evaluation for residuals 
of a gunshot wound to Muscle Group VII on the right no longer 
appears in the November 1950 rating decision; at the same 
time, the November 1950 rating decision reflects an 
evaluation for traumatic arthritis of the right elbow, a 
disability not listed in the rating decisions of 1945 and 
1946.

An August 1994 rating decision lists service-connected 
disabilities as follows: absent right kidney, gunshot wound, 
30 percent disabling; pleuritic adhesions, 20 percent 
disabling; intra abdominal adhesions, due to gunshot wound, 
10 percent disabling; traumatic arthritis, right elbow, 10 
percent disabling; median neuritis, right with carpal tunnel 
syndrome, 10 percent disabling; gunshot wound to abdomen, MG 
XIX, 10 percent disabling; gunshot wound to lumbar area, MG 
XX, 10 percent disabling; scar right wrist, 0 percent 
disabling; malaria, 0 percent disabling; and cholecystitis, 
P.O., 0 percent disabling.

The Reconsideration Section of the Board remanded this case 
in July 1996 for further development of the record.  While 
the case was on remand, the RO entered a decision in October 
1997 which resulted in a partial grant of the benefits sought 
on appeal.  Specifically, a 20 percent evaluation was 
assigned for residuals of a gunshot wound to the lumbar 
region, involving Muscle Group XX.  The RO determined that a 
May 1952 rating decision was clearly and unmistakably 
erroneous for not having assigned a 20 percent rating for 
this muscle injury effective January 24, 1951, since the 
evidence at the time demonstrated that there had been a 
through-and-through muscle injury warranting a 20 percent 
evaluation.  (The effective date of the above rating is 
incorrectly described as being February 25, 1951, in certain 
places in the October 1997 rating action).  In addition, a 30 
percent evaluation was assigned for traumatic arthritis of 
the right elbow, effective January 24, 1994, since evidence 
recently added to the record demonstrated limited elbow 
motion from traumatic arthritis, consistent with a 30 percent 
evaluation.  The RO pointed out that the claim for increase 
for a right upper extremity disability had been continuously 
prosecuted since January 24, 1994.  As herein pertinent, the 
October 1997 rating decision confirmed and continued the 
following ratings:  median neuritis, right with carpal tunnel 
syndrome, evaluated 10 percent disabling; scar, postoperative 
removal of foreign body from right wrist, 0 percent 
disabling.

The case was later returned to the Board for continuation of 
appellate review, and is again before an expanded 
Reconsideration Section of the Board.  This decision by the 
Reconsideration Section replaces the decision of April 14, 
1952 and is the final decision of the Board.


FINDINGS OF FACT

1.  The veteran, in 1945, sustained a through-and-through 
gunshot wound, with point of entrance in the right lumbar 
region, and point of exit in the lower right chest wall at 
about the level of the 10th rib.

2.  During 1945, he also sustained a through-and-through 
gunshot wound to the right upper extremity involving Muscle 
Group VII, point of entrance at the medial aspect of the 
right elbow, point of exit at the posterolateral aspect of 
the right upper third of the forearm.

3.  The gunshot wound to the right upper extremity also 
produced trauma to the right elbow joint and to the right 
median nerve.

4.  Residuals of a gunshot wound to lumbar region involving 
Muscle Group XX are productive of moderately severe 
impairment.

5.  Residuals of a gunshot wound to the right upper extremity 
involving Muscle Group VII are productive of moderately 
severe impairment.

6.  Right median nerve neuritis, with carpal tunnel syndrome 
is manifested primarily by paresthesias, and is almost wholly 
sensory in character; motor function is well-maintained; the 
disability is productive of no more than mild incomplete 
paralysis of the median nerve.

7.  Traumatic arthritis of the right elbow is manifested 
primarily by limitation of motion of the elbow to 22 degrees 
of pronation; the elbow is not fixed in a position of 
pronation or supination.

8.  A shrapnel fragment was removed from the volar aspect of 
the distal portion of the right forearm in 1948; the 
postoperative scars are well-healed, nonulcerative, 
nontender, and do not impede function of the wrist.


CONCLUSIONS OF LAW

1.  A 40 percent rating, but no more, for residuals of a 
gunshot wound to the lumbar region involving Muscle Group XX 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.56, 4.72, and 4.73, Diagnostic Code 
5320 (effective prior to and from July 3, 1997).

2.  A 30 percent rating, but no more, for residuals of a 
gunshot wound to the right upper extremity involving Muscle 
Group VII is warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.72, and 4.73, 
Diagnostic Code 5307 (effective prior to and from July 3, 
1997).

3.  A rating in excess of 30 percent for traumatic arthritis 
of the right elbow is not warranted.  38 U.S.C.A.  §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 
5213 (1998).

4.  A compensable rating for a postoperative scar of the 
right wrist is not warranted. 38 U.S.C.A.  §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1, 4.7, and 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record discloses that the veteran, in April 
1945, sustained a through-and-through gunshot wound, with 
point of entrance in the right lumbar region, point of exit 
in the lower right chest wall at about the level of the 10th 
rib.  His liver and right kidney were lacerated and a right 
nephrectomy was performed.  The veteran also sustained a 
through-and-through gunshot wound to the right upper 
extremity involving Muscle Group VII, with point of entrance 
at the medial aspect of the right elbow, and point of exit at 
the posterolateral aspect of the right upper third of the 
forearm.  He was granted a Certificate of Disability for 
Discharge in September 1945, because of incomplete right 
median nerve paralysis, manifested by hyperesthesia of the 
right hand in the median distribution and weakness of muscles 
of the right hand and forearm.

A VA examination was performed in February 1946.  It was 
reported that the veteran's right elbow could not be extended 
beyond 130 degrees; flexion was satisfactory.

Various VA examinations were performed in September 1946.  It 
was noted on one examination, which was styled 
"neuropsychiatric examination," but which in reality was a 
muscle and nerve examination, that the gunshot wound to the 
lower back involved Muscle Group XX and had produced 
moderately severe injury to spinal muscles of the right 
lumbar region.  

On VA examination in October 1948, clinical inspection of the 
right forearm revealed an elongated metallic foreign body 
lying in the forearm just above the right wrist on the 
anterior surface.  It was found that the veteran had complete 
range of flexion of the elbow.  Extension was complete at an 
angle of 115 degrees, which, the examiner observed, amounted 
to about 65 degrees limitation of extension of the elbow.  

The veteran was hospitalized at a VA medical facility in 
December 1948.  A 25 caliber bullet was removed from the 
volar aspect of the distal portion of the right forearm. 

A VA neurologic examination was performed in February 1950.  
No motor loss of the right hand or forearm was appreciated.  
No appreciable atrophy was detected.  There were areas of 
hyperesthesia involving the median nerve, expressed as 
subjective tingling in the median area of the palm and index 
finger and middle finger.  The veteran indicated that he felt 
tingling in the right hand that occurred with jarring of the 
hand or with prolonged use of the hand.  He also reported an 
aching and numbness of the right forearm with prolonged use.  
The examiner commented that, currently, findings were wholly 
sensory in character.  The diagnosis was residuals of injury 
to the median nerve, right, traumatic.  

A VA x-ray examination of the right forearm was performed in 
February 1950.  Small bone chips were seen, attached to the 
proximal ends of the radius and ulna, anteriorly, probably 
the result of a gunshot wound.  There was slight arthritis of 
the right elbow, probably traumatic.

A VA orthopedic and surgical examination was performed in 
February 1950.  It was found that flexion of the right elbow 
was complete.  Extension of the elbow was to 150 degrees due 
to contracture of the biceps muscle.  There was slight 
crepitus in the right elbow on passive motion.  The examiner 
commented that, no doubt, with exercise and physiotherapy, 
the veteran could increase the extension of the right elbow, 
because the explanation for the limitation of motion did not 
seem to be attributable to pathology of the elbow joint 
itself.  Pronation and supination were normal.  The diagnoses 
included scars, gunshot wound, right forearm, with loss of 
extension in elbow, with x-ray evidence of traumatic 
arthritis.

A VA orthopedic and surgical examination was performed in 
September 1951.  The veteran reported that he had no feeling 
in the palm of the right hand and on the front of right index 
finger and right middle finger.  He stated that he was unable 
to straighten out the right elbow all the way.  It was found 
that he had a gunshot wound scar, 3/4 inch by 1/2 inch, one inch 
to the right of the spine at the level of the twelfth dorsal 
or first lumbar vertebra.  The scar was not tender or 
adherent.  The appearance of the spine and back was otherwise 
normal.  There was good mobility of the spine and there was 
no evidence of dysfunction or loss of function of the sacro-
spinalis muscle group (Group XX) although the bullet did 
traverse the sacro-spinalis in its course.  The examiner 
commented that the veteran bent from side to side without 
difficulty.  Postural support of the body was normal.  
Flexion and lateral support of the spine was normal.

Examination further revealed a gunshot wound scar on the 
medial aspect of the right elbow.  It was not tender or 
adherent.  There was another gunshot wound scar on the 
postero-lateral aspect of the right forearm at the junction 
of the upper and middle one-thirds.  This scar was not tender 
or adherent.  The scar on the medial aspect of the right 
elbow was identified as the point of entrance of the two 
bullets, while the scar on the postero-lateral aspect of the 
right forearm was identified as the point of exit of one of 
the bullets.  One of the bullets traversed the anterior 
forearm muscles, but there was no gross evidence of loss of 
function of this muscle group (Group VII).  

It was also found that the veteran was able to pronate the 
forearm without difficulty and could flex the wrist, thumb 
and fingers normally.  The circumference of the right upper 
arm was 12 1/4 inches, while the circumference of the left 
upper arm was 11 3/4 inches.  The circumference of the right 
forearm in its upper one-third was 10 3/4 inches, while the 
circumference of the left forearm in its upper one-third was 
10 1/2 inches.  It was noted that there was no atrophy of the 
right arm or forearm and that the veteran was right-handed.  
Flexion of the right elbow was to 35 degrees; extension was 
to 130 degrees.  The examiner commented that the veteran 
appeared to be exhibiting some voluntary limitation of 
extension of the right elbow and that extension greater than 
130 degrees was possible.  There was no limitation of motion 
of the wrist or fingers.  He was able to make a good fist.  
He stated that he had pain in the scar on the medial aspect 
of the right elbow and, for this reason, he was unable to 
extend the right elbow completely.

The examiner also noted two operative scars, each one-inch in 
length, on the anterior aspect of the lower one-third of the 
right forearm.  These scars were not tender or adherent and 
did not interfere with function of the right wrist.  The 
diagnoses included:  gunshot wound scar, right median region 
of the back, Muscle Group XX; operative scars, right forearm, 
removal of bullet, involving Muscle Group VII; gunshot wound 
scar, postero-lateral aspect, upper right forearm, point of 
exit of bullet, involving Muscle Group VII; traumatic 
arthritis, right elbow, residual of gunshot wound.

A VA examination of joints was performed in March 1994.  
Reference was made to a gunshot wound which had involved the 
veteran's right elbow, forearm and wrist.  The veteran 
indicated that he had experienced a great deal of numbness in 
the right hand, in the lateral half of the long finger, 
extending down around the base of the thumb, apparently 
evidencing medial and some radial nerve involvement.  The 
examiner recorded no clinical findings with respect to the 
right upper extremity or the lumbar region.

A neurologic examination was conducted for VA in October 
1996.  The veteran indicated that he experienced numbness, 
tingling and a burning sensation in the first, second and 
third fingers of the right hand, made worse by physical 
activity.  He related that he dropped objects from the right 
hand.  He stated that he had low back pain, but noted that 
low back pain was situated in an area lower than the site of 
a gunshot wound to the lumbar region; low back pain had been 
more noticeable over the past several years.

Clinical inspection revealed a small scar about the level of 
the 12th thoracic vertebra or first lumbar vertebra.  It was 
well-healed and nontender; there was a very slight 
indentation of the muscle underneath it.  The veteran was 
able to do full flexion and extension, bending and rotations 
commensurate with age.  When he was asked to bend to the left 
and straighten up, he was able to do so, thus evidencing that 
the paraspinal muscles on the right worked well when he 
flexed forward, and when he extended backward.  There was no 
rotation of the back, and the examiner observed that the 
paraspinous muscles were working very well on the right side.  
The assessment was that there was no loss of function of 
lumbar muscles.  A positive Tinel's sign was elicited at the 
right elbow, and very minimally at the right wrist.  There 
was no softening of the right thenar muscle group.  Substance 
of the first dorsal interosseous muscle group on the right 
was slightly decreased.  An evaluation of right upper 
extremity motor status showed that proximal muscles, 
including those involved with flexion and extension at the 
elbow, were normal.  On the right hand, finger abduction was 
slightly diminished, corresponding to mild ulnar nerve 
involvement. Finger adduction was normal.  Thumb adduction, 
in a palm pinch position, was slightly decreased.  However, 
thumb abduction was normal.  Opposition of the thumb and 
fourth digit was felt to be only minimally diminished, but 
was not 100 percent of normal.  Flexion of the hand at the 
wrist was normal.

Examination further revealed that, on the right, the veteran 
had decreased sensation to pinprick over the palmar aspect 
from the thumb, generally from the metacarpophalangeal joint 
onward.  Decreased sensation was also indicated in the 
second, third, and fourth digits; the fifth digit had normal 
sensation to touch and pinprick.  Sensory inspection showed a 
slight decrease on the dorsal surface of the hand, extending 
to approximately the distal interphalangeal crease, involving 
the first, second, third and part of the fourth digit, 
corresponding to the distribution of the median nerve.  The 
examiner commented that there might also be a slight 
decreased sensation in the ulnar aspect of the wrist on the 
right side.  

The examiner also found that the veteran had well-healed 
scars at the elbow and at the volar surface of the wrist on 
the right.  It was noted that the second digit did not fully 
flex when the veteran grasped; this phenomenon could relate 
either to damage to the flexor digitorum profundus or to the 
flexor digitorum sublimis.  The examiner commented that these 
were both median-innervated nerves.  He remarked that it 
would be unusual to isolate median nerve function alone.  
Accordingly, it was the examiner's assessment that the 
partial loss of flexion of the second digit was more likely 
attributable to injury to one of the muscle groups of the 
forearm than to the peripheral nerves of the forearm. 

The impression was right median nerve injury, very mild, 
primarily sensory in nature, with very slight motor 
abnormalities.  The examiner remarked that the veteran had 
very minimal injury to the arm and that residuals of the 
injury were not functionally significant, whether attributed 
to the ulnar nerve or on muscles of the forearm innervated by 
the ulnar nerve.  Further, he observed that a gunshot wound 
to the back in the lower thoracic/upper lumbar muscle group 
had not produced functional impairment of those muscles.

A VA examination of the veteran's hand, thumb and fingers was 
conducted in November 1996.  The examiner commented that the 
case file had been reviewed.  The veteran complained of 
constant paresthesias in the ulnar nerve distribution of the 
right hand, with some intermittent paresthesias in the median 
nerve distribution as well.  He indicated that he had trouble 
holding objects due to lack of sensation and weakness of the 
hand.  The examiner commented that the sensation loss 
described indicated greater involvement of the median nerve 
than of the ulnar nerve.  The veteran indicated that right 
hand symptoms had been present since he had sustained the 
gunshot wound to the right upper extremity during service, 
but had been getting worse over the past seven to eight 
years.

Clinical inspection disclosed adequate measurements of 
muscles of the right hand and forearm.  There was pain in the 
hand, wrist, forearm and particularly the elbow on strength 
testing.  Also noted was early fatigability, particularly of 
the intrinsic muscles and of the flexor muscles in the hand 
and in the opponens in the thumb.  Range of motion of the 
right elbow was as follows:  flexion of 158 degrees, 
extension of 32 degrees, pronation of 22 degrees, and 
supination of 21 degrees.  The assessments were that the 
veteran had partial chronic paralysis of the median nerve, 
right hand; contracture of the right elbow, from soft tissue 
scarring, with mild degenerative changes of the elbow joint.  
In an addendum note, the examiner interpreted an X-ray 
examination of the right elbow as showing that the veteran 
had more soft tissue scarring with stiffness about the elbow 
than he had degenerative changes to account for limitation of 
motion of the elbow.

A VA examination of the lumbar spine was performed in 
December 1996.  The examiner commented that he had reviewed 
the veteran's records.  It was found that the veteran stood 
with his back flat; no list was detected.  There was no fixed 
deformity of the back, and the back musculature was normal.  
Range of motion of the back was as follows:  The fingertips 
touched the floor with forward flexion; backward extension 
was to 18 degrees, left lateral flexion was to 15 degrees, 
right lateral flexion was to 17 degrees, rotation to the left 
was to 12 degrees, rotation to the right was to 8 degrees.  
X-rays of the lumbar spine showed multi-level degenerative 
disc disease.  The diagnosis was chronic mechanical low back 
pain with mild degenerative joint disease.  


II.  Legal Analysis


The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  At the same time, it should be noted that 
the nature of the original injury remains an especially 
pertinent factor in assigning disability evaluations for 
muscle injuries due to gunshot wounds.  38 C.F.R. § 4.56.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  


Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the wounds; 
extent of the initial injury and duration of hospitalization; 
the therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which results in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

A through-and-through injury, with muscle damage, is always 
at least a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.72.


A.  Increased Rating for Residuals of a Gunshot Wound to the 
Lumbar Region

A 20 percent rating is warranted for moderate impairment of 
Muscle Group XX involving the lumbar region.  A 40 percent 
rating is warranted for moderately severe impairment of 
Muscle Group XX involving the lumbar region.  A 60 percent 
rating is warranted for severe impairment of Muscle Group XX 
involving the lumbar region.  Function of Muscle Group XX:  
Postural support of body; extension and lateral movements of 
spine.  Spinal muscles:  Sacrospinalis (erector spinae and 
its prolongations in thoracic and cervical regions).  
38 C.F.R. § 4.73, Diagnostic Code 5320.


The gunshot wound of Muscle Group XX involved a machine gun 
bullet.  It was a high velocity bullet that passed through 
and through the lumbar spinal muscles, injuring the kidney 
and causing the veteran to have to undergo a right 
nephrectomy, and exiting through the muscles of the abdominal 
wall, Muscle Group XIX.  The injuries to Muscle Group XIX and 
the residuals of the nephrectomy are separately rated by the 
RO and are not in issue in this appeal.  The point to be made 
here is that this was a high velocity missile injury.  This 
gunshot wound and the gunshot wound of the right upper 
extremity were sustained on April 18, 1945 and caused the 
veteran to be hospitalized until September 11, 1945, when he 
was discharged from service.  As such, inservice 
hospitalization for a prolonged period is shown.  A high 
velocity missile wound, necessitating debridement, and a 
prolonged period of hospitalization are all indications of 
moderately severe injury.


As to residual muscle damage from the gunshot wound to the 
right lumbar region, the medical evidence establishes that 
the original injury involved significant damage to the 
sacrospinalis muscle, in that the bullet passed through that 
entire muscle (Muscle Group XX).  In fact, an examiner, who 
inspected the lumbar region during the years shortly after 
service, commented that the gunshot wound to the lumbar 
muscles had produced moderately severe injury.  The Board is 
aware that the more recent clinical evidence indicates that 
there is less than moderately severe functional impairment of 
the lumbar segment of Muscle Group XX.  However, considering 
the provisions of 38 C.F.R. § 4.56(b), previously 38 C.F.R. 
§ 4.72, the severity of the injury is at least moderate, and 
many of the requirements for classification of the injury as 
moderately severe were indicated by service medical records 
and early postservice medical records.  See 38 C.F.R. § 4.56.  
In reaching that determination, the Board has been mindful of 
the doctrine of the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  At the same time, criteria for assignment of a 
yet higher rating have not been satisfied.  In this regard, 
the medical evidence indicates that the veteran has good 
mobility of the spine and good postural support from lumbar 
spinal muscles.  A wound scar of the lumbar region is well-
healed, nontender and not adherent to underlying tissue.  In 
order to be entitled to assignment of a 60 percent rating, 
there must be evidence of severe impairment of muscle Group 
XX.  This has not been demonstrated.  


B.  Increased Combined Rating for Residuals of a Gunshot 
Wound to the Right Upper Extremity


A 10 percent rating is warranted for moderate injury of 
Muscle Group VII of the major upper extremity.  A 30 percent 
rating is warranted for moderately severe injury to Muscle 
Group VII of the major extremity.  A 40 percent rating is 
warranted for severe injury to Muscle Group VII of the major 
extremity.  Function of Muscle Group VII:  Flexion of wrist 
and fingers.  Muscles arising from internal condyle of the 
humerus: Flexors of the carpus and long flexors of fingers 
and thumb; pronator.  38 C.F.R. § 4.73, Diagnostic Code 5307.


Governing criteria provide that partial loss of use of one or 
more extremities from neurological lesions is rated by 
comparison with mild, moderate, severe, or complete paralysis 
of peripheral nerves.  The term "incomplete paralysis" with 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

A 10 percent rating is warranted for mild incomplete 
paralysis of the median nerve of the major upper extremity.  
A 30 percent rating is warranted for moderate incomplete 
paralysis of the median nerve, major extremity.  A 50 percent 
rating is warranted for severe incomplete paralysis of the 
median nerve, major extremity.  A 70 percent rating is 
warranted for complete paralysis of the medial nerve, major 
extremity.  Complete paralysis:  The hand inclined to the 
ulnar side, index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.


A review of the record establishes that residuals of a 
gunshot wound to the right upper extremity produced damage to 
muscles and nerves of the right forearm, the veteran's major 
extremity.  Here, the symptoms and clinical findings indicate 
that the affected muscle group and nerve are located 
throughout the same anatomical area and govern the same 
functions, e.g. range of motion of the wrist and fingers and 
grasping movements of the hand.  For rating purposes, then, 
gunshot wound injury residuals involving the right forearm 
may be evaluated on the basis of either muscle damage or 
nerve damage, but not both nerve and muscle damage, since 
governing criteria provide that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (formerly 38 C.F.R. 
§ 4.55(g)).  


As to residual peripheral nerve damage from the gunshot wound 
to the right forearm, neurologic examinations during the 
years shortly after service demonstrated that the veteran had 
good motor function of the hand and wrist.  There was no 
indication from the medical evidence that the veteran had 
difficulty making a fist or that he was unable to flex the 
fingers.  He was not shown to have atrophy about the hand or 
wrist.  It was found that residual impairment from trauma to 
the median nerve was almost wholly sensory in character, 
marked by subjective sensations of pain, tingling and burning 
in the fingers of the right hand.  

Subsequent neurologic examination, conducted about 50 years 
after the veteran was separated from service, showed an 
essentially unchanged disability picture with respect to 
residual impairment from trauma to the right median nerve.  
Again, the principal symptoms were found to be sensory in 
character, involving numbness, burning and tingling primarily 
of the fingers in a pattern evidencing damage to the median 
nerve.  However, the veteran continued to have good motor 
power of the right hand.  He was able to make a fist; there 
was no appreciable atrophy about the forearm or wrist; an 
inability to fully flex the second finger was attributed to 
damage to Muscle Group VII rather than to trauma to the right 
median nerve.  In all, no more than mild incomplete paralysis 
of the right median nerve has been present over the years 
since service, the extent of impairment reflected by the 
currently assigned 10 percent rating.


As to residual impairment from the gunshot wound to the right 
forearm, the medical evidence establishes that the original 
injury involved significant damage to flexor muscles of the 
forearm (Muscle Group VII).  In this regard, service medical 
records disclose that a bullet entered the forearm somewhat 
below the elbow and coursed down a portion of the forearm 
before exiting in the upper third of the forearm.  There is 
some scarring at the point of entrance and at the point of 
exit of the bullet that struck the forearm.  Considering the 
nature of the gunshot wound to the right forearm, the Board 
concludes that the original injury produced moderately severe 
injury of Muscle Group VII of the major extremity.  Here 
again the evidence demonstrates a high velocity missile 
(machine gun) wound, in service, and a period of inservice 
hospitalization extending from April 1945 to September 1945.  
The service clinical records further indicate weakness in the 
right forearm and hand.  Many of the requirements for 
classification of the injury to Muscle Group VII on the 
right, as moderately severe, are met.  See, 38 C.F.R. § 4.56.  
In reaching the above determination, the Board has been 
mindful of the doctrine of the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  At the same time, it is the Board's 
determination that criteria for assignment of a yet higher 
rating of 40 percent based on severe damage to the flexor 
muscles of the forearm have not been satisfied.  In this 
regard, the medical evidence demonstrates that the veteran 
has essentially full range of motion of the right wrist and 
fingers, with the exception of a slight loss of flexion of 
the second digit, noted in recent years.  The wound scar of 
the right forearm at the point of entrance of the bullet and 
the wound scar of the right forearm at the point of exit of 
the bullet are well-healed, nontender and not adherent to 
underlying tissue.  Although the veteran reported that he has 
trouble holding objects and sometimes drops them, a recent 
examination demonstrated that he had only minimal difficulty 
in performing  motions involved in grasping objects.  


Based on the foregoing analysis, it is the Board's opinion 
that the 30 percent rating for injury to Muscle Group VII 
should be assigned in lieu of the 10 percent rating assigned 
by the RO for right median nerve injury with carpal tunnel 
syndrome.

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this 
instance, the pertinent regulations remained essentially 
unchanged, so that neither the old nor the revised rating 
criteria are more favorable to the appellant.  Additionally, 
the Board has considered all pertinent rating criteria.

Following the Board's remand of July 1996, the RO raised the 
evaluation for traumatic arthritis of the right elbow from a 
10 percent rating to a 30 percent rating.


Traumatic arthritis is rated on the basis of degenerative 
arthritis.  Degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  


A 30 percent rating is warranted for limitation of flexion of 
the forearm to 70 degrees, major extremity.  A 40 percent 
rating is warranted for limitation of flexion of the forearm 
to 55 degrees, major extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

A 30 percent rating is warranted for limitation of extension 
of the forearm to 90 degrees, major extremity.  A 40 percent 
rating is warranted for limitation of extension of the 
forearm to 100 degrees, major extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.


A 30 percent rating is warranted for limitation of pronation 
where motion is lost beyond middle of arc, major extremity.  
A 30 percent rating is warranted for loss of supination or 
pronation, because of bone fusion, where the hand is fixed in 
full pronation, major extremity.  A 40 percent rating is 
warranted for loss of supination or pronation, because of 
bone fusion, the hand fixed in supination or hyperpronation, 
major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  


Note:  In all the forearm and elbow injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined, not to exceed the rating for loss of use 
of the hand.

Range of motion of the elbow, for rating purposes, is defined 
as an arc from 0 degrees to 145 degrees, with 0 degrees 
identified as full extension and 145 degrees identified as 
full flexion.  38 C.F.R. § 4.71, Plate I.  On VA examinations 
in the early postservice years, the examiners were 
considering the fully extended position of the elbow as a 180 
position.  As such, the Board has recomputed the ranges of 
motion of the elbow at pertinent times on the basis of 
38 C.F.R. § 4.71, Plate I.


A review of the record discloses that a VA examiner in 
September 1951 described the right elbow as having 35 degrees 
of flexion and 130 degrees of extension.  The Board, having 
reviewed the medical evidence, concludes that the range of 
motion studies reported by the examiner must be taken as 
having been based on a reference range, with endpoints of 35 
degrees for full flexion and 180 degrees for full extension.  
In this regard, it should be noted that an examiner, in 
February 1946, reported that the veteran could not extend the 
elbow beyond (emphasis added) 130 degrees, thereby indicating 
that a higher number of degrees of arc was contemplated for 
full extension.  Further, an examiner in October 1948 was 
even more explicit in pointing to 180 degrees as the 
reference endpoint for full extension; specifically, the 
examiner stated that the veteran was able to extend the elbow 
to 115 degrees, which the examiner observed, indicated 65 
degrees limitation of extension of the elbow.  The examiner's 
observation necessarily reflected the following computation:  
180 degrees-115 degrees = 65 degrees.  Further, the fact that 
examiners in February 1946, October 1948, and February 1950 
all reported complete or unrestricted range of right elbow 
flexion makes plausible the determination that 35 degrees of 
flexion reported by an examiner in September 1951, in fact, 
describes full flexion of the right elbow.  That examiner 
also reported that the right elbow exhibited 130 degrees of 
extension, i.e., that extension was limited to 50 degrees. 

The extent of limited extension described on the examinations 
performed from 1946 to 1951 was consistent with no more than 
a 10 percent rating.  The November 1950 rating decision by 
the Central Disability Board, as well as the RO's May 1952 
rating decision, respectively granting and confirming and 
continuing a 10 percent rating for traumatic arthritis of the 
right elbow, were adequately supported by the evidence then 
of record.


When the veteran was most recently examined by VA in November 
1996, it was found that he had a greater degree of limited of 
motion of the elbow than during the years shortly after 
service.  Specifically, it was found that he now had a 
significant degree of limitation of pronation of the elbow to 
22 degrees.  The extent of limitation of pronation is 
consistent with the 30 percent schedular rating, which has 
now been assigned for traumatic arthritis of the right elbow 
by the RO.  A full range of pronation of the forearm is from 
a position of zero degrees to a position of 80 degrees.  
38 C.F.R. § 4.71, Plate I.  With only 22 degrees of 
pronation, motion is lost beyond the middle of the arc, 
warranting a 30 percent rating under Diagnostic Code 5213.  
In order to be entitled to assignment of the next higher 
schedular rating of 40 percent, the major extremity must have 
limitation of flexion to 55 degrees, limitation of extension 
to 100 degrees, or fixation of the elbow in a position of 
supination or pronation.  This has not been demonstrated.  In 
reaching its determination, the Board has been mindful of the 
doctrine of the benefit of the doubt.  38 U.S.C.A. § 5107(b).  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, including joint pain from 
arthritis, on functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45 and 4.59.  Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.


Recent examinations did not indicate that the veteran winced 
or made other gestures indicating pain when he flexed, 
extended, supinated or pronated the elbow.  Indeed, when the 
veteran was most recently examined by VA, he did not exhibit 
significant weakened movement, excess fatigability, or 
incoordination when performing various ranges of motion with 
the right elbow.  Clearly, any added impairment from pain is, 
in this case, marginal and is not so severe that it is 
comparable to the extent of impairment which produces either 
limitation of flexion to 55 degrees, limitation of extension 
to 100 degrees, or fixation of the elbow in any position of 
supination or pronation.  In light of the foregoing, an 
increased evaluation, based on pain or functional loss, is 
not warranted.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  At 
the same time, it should be noted that the Court has held 
that separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. 
Brown, 6 Vet App. 259 (1994).  In this case, the RO has 
assigned a noncompensable rating for a scar associated with 
the removal of a metallic foreign body in the area of the 
right wrist.  



A 10 percent rating is warranted for scars, superficial, 
poorly nourished, with repeated ulceration.  A 10 percent 
rating is warranted for scars, superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Here, the record demonstrates that the veteran experienced 
significant discomfort of the right forearm about the site of 
a piece of retained shrapnel.  He underwent surgery during 
the years shortly after service for removal of the shrapnel 
fragment.  The medical evidence demonstrates that the 
postoperative scar is well-healed, nontender, and not 
adherent to underlying tissue.  There is no reference in the 
record to any ulceration or breaking down of the skin at the 
postoperative scar site.  In addition, the postoperative scar 
is not shown to in any way impede function of the wrist.  
Criteria for assignment of a compensable rating under 
pertinent diagnostic codes, for application to scars, are not 
satisfied.  In reaching this determination, the Board has 
been mindful of the doctrine of the benefit of the doubt.  38 
U.S.C.A. § 5107(b).


ORDER

A 40 percent rating for residuals of a gunshot wound to the 
lumbar region involving Muscle Group XX is granted, subject 
to laws and regulations governing the payment of monetary 
awards.

A 50 percent combined rating is granted for the residuals of 
a gunshot wound of the right upper extremity on the basis of 
the following individual ratings:  30 percent for residuals 
of a gunshot wound consisting of injury to Muscle Group VII 
in lieu of the 10 percent rating assigned by the RO for right 
median nerve injury with carpal tunnel syndrome; 30 percent 
for traumatic arthritis of the right elbow; and zero percent 
for a postoperative shell fragment wound scar of the right 
wrist.  Award action based on this decision is subject to 
laws and regulations governing the payment of monetary 
awards. 




			
	DAVID C. SPICKLER	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


			
	WARREN W. RICE, JR.	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

